DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7-8 and 13 are objected to because of the following informalities:  
wherein m is an integer greater than 2-- to make it clearer.
In claims 7 and 13, lines 2-3, it is suggested that the limitation recites “a semiconductor light source comprising a plurality of light-emitting elements” should be changed to --the semiconductor light source comprising the plurality of light-emitting elements-- to avoid antecedence basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation recites “a bypass control unit structured to determine a number k of the bypass switches to be set to an on state at the same time according to the input voltage, and to change the k bypass switches set to the on state with a predetermined period” is unclear and leaves the reader in double as to the meaning of the technical feature to which it refers? It is unclear that what is a number k 
Claims 9-13 are depending on claim 8, and are also rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claim above as best understood in the rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lookman et al. (U.S Publication No. 20170332452 A1) in view of Ihs et al. (U.S Publication No. 20160359413 A1).
Regarding claims 1 and 8, Lookman discloses a lighting circuit for a semiconductor light source (which is a light emitting apparatus 1) comprising a plurality of light-emitting elements (which is a light emitting string 4 of serial connected light emitting elements 5-i, wherein the light emitting elements 5-i are formed by LEDs 5-1 to 5-6) coupled in series (see fig. 2-4 and 12, paragraph [0043]), the lighting circuit comprising:

a plurality of m (m > 2) bypass switches (which are MOSFET switches 6-1 to 6-6) coupled in parallel with a corresponding part from among the plurality of light-emitting elements (5-1 to 5-6), (see fig. 2-4 and 12, paragraph [0043]); and 
a bypass control unit (which is a controller 8 provided within the driving control unit 3. In the illustrated embodiment, the controller 8 is an LED controller configured to control the shift timing of the bypass switches 6-i connected in parallel to the light emitting elements 5-i of the light emitting string 4) controls the m bypass switches according to the m-phase gate pulse signals. The controller 8 provides a phase shift function to optimize the LED light intensity and the voltage load for the current driver. (see paragraph [0048]-[0049] and [0056]).
Lookman does not explicitly disclose a bypass control unit structured to generate m-phase gate pulse signals having a duty cycle that corresponds to the input voltage recites in claim 1; and Lookman does not explicitly disclose a bypass control unit structured to determine a number k of the bypass switches to be set to an on state at the same time according to the input voltage, and to change the k bypass switches set to the on state with a predetermined period recites in claim 8.
Ihs, on the other hand, discloses a DC-DC converter comprising: a high side switch and a low side switch coupled in series, with a first end of an output inductor coupled to a node between the high side switch and the low side switch and a second end of the output inductor providing a regulated output for a load, with an output 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the bypass control unit in the lighting circuit as taught by Lookman with the PWM generator may be considered to determine PWM duty cycles using an input voltage of a desired converter output voltage plus the bias voltage vbias plus an adjustment voltage Vac in order provides circuitry for determining whether an output voltage of the DC-DC converter is above and/or below a predefined range of voltages, for determining an average of such occurrences, and for determining an indication of load current based on the average of such occurrences (see paragraph [0012] by Ihs).
Regarding claim 2, Lookman in view of Ihs discloses all the limitations of the lighting circuit according to claim 1, except for specifying that wherein the duty cycle of the m-phase gate pulse signals is continuously changed according to the input voltage.
Ihs discloses the value of the duty cycle being determined in correspondence to the input voltage changes continuously in correspondence to the input voltage (see paragraph [0029]; the PWM generator may be considered to determine PWM duty 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the bypass control unit in the lighting circuit as taught by Lookman with the PWM generator may be considered to determine PWM duty cycles using an input voltage of a desired converter output voltage plus the bias voltage vbias plus an adjustment voltage Vac in order provides circuitry for determining whether an output voltage of the DC-DC converter is above and/or below a predefined range of voltages, for determining an average of such occurrences, and for determining an indication of load current based on the average of such occurrences (see paragraph [0012] by Ihs).
Regarding claims 7 and 13, Lookman in view of Ihs discloses an automotive lamp (which is a head lamp for a vehicle, see paragraph [0061]) comprising: a semiconductor light source comprising a plurality of light-emitting elements (which is a light emitting string 4 of serial connected light emitting elements 5-i, wherein the light emitting elements 5-i are formed by LEDs 5-1 to 5-6) coupled in series (see fig. 2-4 and 12, paragraph [0043]); and the lighting circuit according to claims 1 and 8, structured to drive the semiconductor light source, (see abstract, and paragraph [0043] and [0061] by Lookman).
Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lookman et al. (U.S Publication No. 20170332452 A1) in view of Ihs et al. (U.S .
Regarding claims 3 and 9, Lookman in view of Ihs discloses all the limitations of the lighting circuit according to claims 1 and 8, except for specifying that wherein the driving circuit comprises: a step-down converter; and a converter controller structured to feedback control the step-down converter such that the driving current
Murakami, on the other hand, discloses a lighting circuit 20, which is mounted in a vehicle lamp comprises a switching converter 3, which is a step-down type converter (the Buck converter), and the step-down converter may be controlled by the use of a converter controller 32, and the converter controller 32 structured to feedback control the step-down converter such that the driving current approaches a target value (see fig. 2, paragraph [0056] and [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the driving circuit in the lighting circuit as taught by Lookman in view of Ihs with the switching converter as taught by Murakami which is the step-down converter may be controlled by the use of a converter controller, and the converter controller structured to feedback control the step-down converter such that the driving current approaches a target value (see fig. 2, paragraph [0056] and [0109] by Murakami).
It is also noted that the switching converter 30 is a boosting type or step-down type converter. In FIG. 2, a Cuk type converter is shown. Since the topology of the Cuk converter is known, the description thereof will be omitted here (see paragraph [0054] by Murakami).
Regarding claims 4 and 10, Lookman in view of His, and further in view of Murakami discloses the lighting circuit according to claims 3 and 9, wherein the driving circuit further comprises a current smoothing filter (which is an inductor, a capacitor, and a resistor) coupled to an output of the step-down converter (via the switching converter 30), (see fig. 2, and paragraph [0051] and [0058] by Murakami).
Regarding claims 5 and 11, Lookman in view of Ihs, and further in view of Murakami discloses the lighting circuit according to claims 4 and 10, wherein the converter controller suspends a driving operation of the step-down converter during a suspension period from a start timing synchronized with a turn-on of the bypass switch (see paragraph [0035] by Murakami).
Regarding claims 6 and 12, Lookman in view of His, and further in view of Murakami discloses the lighting circuit according to claims 4 and 9, wherein the converter controller employs a ripple control method (see paragraph [0058] by Murakami; the switching converter 30 includes a current detection resistor R.sub.CS which is provided on a path of the drive current I.sub.DRV. A voltage drop (referred to as a detection voltage) which is proportional to the drive current I.sub.DRV is generated in the current detection resistor R.sub.CS, which employs a ripple control method).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/31/2021